DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims 1-3, 6-12 and 14-20 are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language provided in Applicant’s amendment and the Remarks (dated 13 May 2022) in response to the Office Action (dated 14 February 2022) distinguish Applicant’s invention over the cited prior art that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“A signal processing device, comprising: 
a gain setting part configured to set, based on a setting reference signal, a gain for a color signal obtained by color space conversion of an input signal into a luminance signal and the color signal, wherein 
the setting reference signal is based on the input signal, 
in a case where the setting reference signal is larger than a first threshold and smaller than a second threshold larger than the first threshold, the gain of the color signal is set so that a saturation of a subject indicated by the input signal decreases as a signal level of the setting reference signal increases, and 
in a case where the setting reference signal is equal to or larger than the second threshold, the gain is set so that the subject indicated by the input signal is achromatic; and 
a gain adjustment part configured to perform gain adjustment of the color signal based on the gain set by the gain setting part.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625